Order entered June 18, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00423-CV

                     IN RE WANDA BOWLING, Relator

          Original Proceeding from the 296th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 296-51274-2015

                                    ORDER
                  Before Justices Schenck, Nowell, and Garcia

      It has come to the Court’s attention that relator has been deemed a vexatious

litigant and is subject to a prefiling order, but the Court does not have an order

from the local administrative judge allowing this original proceeding. See TEX.

CIV. PRAC. & REM. CODE ANN. §§ 11.101, 11.102. Accordingly, pursuant to

section 11.1035 of the Texas Civil Practice and Remedies Code, this original

proceeding is STAYED and will be dismissed without further notice unless, no

later than June 28, 2021, relator obtains an order from the appropriate local
administrative judge permitting the filing of this original proceeding and files the

order with this Court. See id. 11.035(b).


                                             /s/   DENNISE GARCIA
                                                   JUSTICE